I114th CONGRESS2d SessionH. R. 5969IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2016Ms. Meng (for herself, Mr. Curbelo of Florida, and Mr. Knight) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Investment Act of 1958 to increase the amount that certain banks and savings associations may invest in small business investment companies, subject to the approval of the appropriate Federal banking agency, and for other purposes. 
1.Short titleThis Act may be cited as the Investing in Main Street Act of 2016.  2.Investment in small business investment companiesSection 302(b) of the Small Business Investment Act of 1958 (15 U.S.C. 682(b)) is amended— 
(1)in paragraph (1), by inserting before the period the following: or, subject to the approval of the appropriate Federal banking agency, 15 percent of such capital and surplus; (2)in paragraph (2), by inserting before the period the following: or, subject to the approval of the appropriate Federal banking agency, 15 percent of such capital and surplus; and 
(3)by adding at the end the following:  (3)Appropriate Federal banking agency definedFor purposes of this subsection, the term appropriate Federal banking agency has the meaning given that term under section 3 of the Federal Deposit Insurance Act..  
